Case: 09-60860       Document: 00511234232          Page: 1    Date Filed: 09/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 15, 2010
                                     No. 09-60860
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




AKOUAVI SEDDOH,

                                                   Petitioner,

versus

ERIC H. HOLDER, U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A097 797 144




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Akouavi Seddoh (“Sehhoh”), a citizen and native of Togo, petitions for re-
view of an order of the Board of Immigration Appeals (“BIA”) affirming an order

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60860     Document: 00511234232 Page: 2      Date Filed: 09/15/2010
                                  No. 09-60860

of the immigration judge (“IJ”) denying her requests for asylum, withholding of
removal, and withholding of removal under the Convention Against Torture
(“CAT”). The government moves for summary disposition or, in the alternative,
to reset the briefing schedule.
      Seddoh argues that the BIA erred by not finding that she could be a deriv-
ative applicant to the asylum application of Kossi Seddoh because she presented
evidence that her marriage to him was bona fide. She contends that her divorce
from, and remarriage to, him constituted changed circumstances allowing her
to proceed with her request for asylum even though it was filed more than one
year after her last entry into the United States. `Seddoh, apparently challenging
the denial of asylum and withholding of removal, argues that the evidence pre-
sented before the IJ demonstrated that she would more likely than not be perse-
cuted if she returned to Togo. She additionally states that she was entitled to
relief under the CAT, but she does not provide any specific argument in support
of that contention.
      Seddoh did not raise before the BIA her argument that she could have
been a derivative applicant. She does not argue, and has not shown, that her ad-
ministrative remedies were inadequate. See Goonsuwan v. Ashcroft, 252 F.3d
383, 389 (5th Cir. 2001). Because she failed to exhaust her available administra-
tive remedies on this issue, we lack jurisdiction to consider it, and this portion
of the petition for review is dismissed. See Townsend v. INS, 799 F.2d 179, 181
(5th Cir. 1986).
      Although Seddoh argues that her asylum application was not untimely be-
cause her divorce from, and remarriage to, Kossi Seddoh constituted changed cir-
cumstances, the BIA ruled that there were changed circumstances but that the
application was untimely because it was not filed within a reasonable time after
the circumstances had changed. Because Seddoh does not address that ruling,
she has waived any challenge to it. See Brinkmann v. Dallas Cnty. Deputy Sher-
iff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

                                        2
   Case: 09-60860   Document: 00511234232 Page: 3        Date Filed: 09/15/2010
                                No. 09-60860

      Seddoh, in an apparent challenge to the BIA’s denial of her requests for
asylum and withholding of removal, argues that the evidence showed that it was
more likely than not that she would be persecuted in Togo. The BIA, however,
denied Seddoh’s request for asylum because her asylum application was un-
timely, and it denied her request for withholding of removal based on the IJ’s de-
termination that Seddoh’s testimony was not credible. Seddoh does not address
the BIA’s affirmance of the IJ’s ruling that her testimony was not credible.
Because she has not addressed the reasoning supporting the BIA’s denial of her
requests for asylum and withholding of removal, she has waived any challenge
she could have made to the denial, and her argument that the evidence showed
that she would be persecuted if she returned to Togo is insufficient. See Brink-
mann, 813 F.2d at 748.
      Though Seddoh states that the BIA should have found that she was enti-
tled to relief under the CAT, she does not provide any argument to support that
contention. Therefore, she has abandoned that issue. See F ED. R. A PP. P.
28(a)(9); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Summary disposition of this case is appropriate, because there is no sub-
stantial question as to the outcome, so the government’s motion for summary
disposition is GRANTED. See United States v. Holy Land Found. for Relief &
Dev., 445 F.3d 771, 781 (5th Cir. 2006). The petition for review is DISMISSED
in part and DENIED in part. The government’s motion to reset the briefing
schedule is DENIED as unnecessary.




                                        3